Name: Commission Regulation (EEC) No 3814/86 of 15 December 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/12 Official Journal of the European Communities 16. 12. 86 COMMISSION REGULATION (EEC) No 3814/86 of 15 December 1986 on the supply of various lots of butteroil as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid 0, as last amended by Regulation (EEC) No 3826/85 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising thereform should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, } THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 142 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1981 , p. 1 . (2) OJ No L 29, 4. 2 . 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 4 OJ No L 119, 8 . 5 . 1986, p . 19 . H OJ No L 142, 1 . 6 . 1983, p . 1 . 6) OJ No L 371 , 31 . 12. 1985, p . 1 . 16 . 12. 86 Official Journal of the European Communities No L 355/13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 42 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Netherlands 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'MAURITANIE 0005505 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR / EN TRANSIT VERS ROSSO MAURITANIE' 12. Shipment period Before 15 January 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 OOP) 0 No L 355/ 14 Official Journal of the European Communities 16. 12. 86 Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient Central Leiteira de Luanda U.E.E.  Ministerio da Agricultura 3 . Country of destination Angola 4. Stage and place of delivery cif Luanda 5. Representative of the recipient (3) S.E. Mme Tavira, Ambassadeur d'Angola a Bruxelles, 182, rue Franz Merjay, 1180 Bruxelles . Tel . : 244 49 86  Telex : 63170 EMBRUX 6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics  10 . Packaging (8) 11 . Supplementary markings on the packaging 'BUTTEROIL / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 12. Shipment period Before 31 March 1987 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 16. 12. 86 Official Journal of the European Communities No L 355/15 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2. (3) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. (4) At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying that the standards in force , on nuclear radiation, in the Member State concerned, have not been exceeded. Q Veterinary certificate, issued by an official entity, stating that the product came from healthy animals and was processed under excellent conditions supervised by qualified technical personnel , and that the production area of raw milk had not registered foot-and-mouth disease. (*) The successful tenderer shall forward to the representatives of the recipients, at the time of delivery, a health certificate . Q The successful tenderer shall forward to the representatives of the recipients, at the time of delivery, a certificate of origin . (8) In new bunged metal drums, of 190 to 200 kg (to be indicated in the tender) net weight, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof.